Citation Nr: 1627177	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to a disability rating in excess of 20 percent, prior to July 18, 2012, and in excess of 40 percent thereafter, for ankylosing spondylitis, previously evaluated as chronic low back strain with history of myofascitis and sacroiliitis (lumbar spine disability).

2.  Entitlement to a disability rating in excess of 10 percent, from October 6, 2015, for radiculopathy of the right femoral nerve.

3.  Entitlement to a disability rating in excess of 10 percent, from October 6, 2015, for radiculopathy of the left femoral nerve.

4.  Entitlement to a disability rating in excess of 10 percent, from December 17, 2010 to October 6, 2015, and in excess of 40 percent thereafter, for radiculopathy of the right sciatic nerve.

5.  Entitlement to a disability rating in excess of 10 percent, from March 24, 2010 to October 6, 2015, and in excess of 40 percent thereafter, for radiculopathy of the left sciatic nerve.
6.  Entitlement to a disability rating in excess of 10 percent, prior to April 2, 2011, in excess of 20 percent from April 20, 2011 to March 20, 2014, and in excess of 40 percent thereafter, for iritis of the left eye and bilateral dry eye syndrome associated with ankylosing spondylitis (eye disability).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities, prior to April 15, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, and from April 1982 to August 1984.

These matters return on appeal to the Board of Veterans' Appeals (Board) by a May 2015 and June 2016 Order of the Court of Appeals of Veterans Claims (Court) which endorsed a May 2015 and June 2016 Joint Motion for Remand, and vacated in part February 2013 and August 2015 Board decisions and remanded the matters for action complying with the joint motion.

These matters were initially before the Board on appeal from December 2005 and January 2007 rating determinations of the Department of Veterans Affairs Regional Office (RO) located in Winston-Salem, North Carolina.  In February 2013, the Board awarded an evaluation of 10 percent for an eye disability for the entire period prior to April 2, 2011, but denied an evaluation in excess of 20 percent thereafter.  The Board also denied an increased evaluation for lumbar spine disability and entitlement to TDIU.  The Veteran appealed the February 2013 and August 2015 Board decisions to the Court giving rise to the current appeal.  

The Board notes that while the matters were pending at the Court, the RO, in an August 2014 rating decision, increased the assigned evaluation for the Veteran's eye disability to 40 percent disabling, effective March 21, 2014.  Additionally, in a February 2016 rating decision, the RO granted separate compensable ratings for radiculopathy of the right and left femoral nerves and right and left sciatic nerves.  Although these were partial grants of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefits allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in the August 2014 rating decision, the RO also awarded entitlement to TDIU effective from April 15, 2013.  The Board observes that the claim for TDIU remains pending on appeal.  The Board points out that the Veteran's TDIU claim has been inextricably intertwined with the Veteran's increased rating claims for the entire period.  As such, the issue of entitlement to a TDIU, prior to April 15, 2013, remains pending on appeal.

This case was previously before the Board in August 2015.  At that time, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's August 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Concerning the issues of entitlement to increased ratings for a lumbar spine disability and for radiculopathy of the right and left femoral and sciatic nerves, in the August 2015 remand, the Board ordered the RO to schedule the Veteran for an examination to determine the severity of his lumbar sprain disability, prior to July 18, 2012, and to offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner was also ordered to determine if the Veteran's neurologic complaints were etiologically related to his lumbar spine disability, and if so, determine the current nature and severity of any identified nerve impairment.  

In the October 2015 VA examination, the examiner opined that "[a]ny comment as to the degree of additional limitation or functional impairment prior to 2012, or the functional impact of flare ups during the earlier appeals period would be mere speculation."  The Board notes that the examiner never provided the reasons why an opinion would require speculation.  A new opinion is necessary to determine what the degree of additional limitation or functional impairment, to include flare-ups, was, prior to July, 18, 2012, concerning the Veteran's lumbar spine disability and his radiculopathy.

Concerning the issue of entitlement to an increased rating for an eye disability, in the June 2016 Joint Motion for Remand, the Court noted that the Board appeared to have evaluated the Veteran's eye disability with consideration of the improvement caused by his medication.  In an October 2012 statement, the Veteran objected to the way his incapacitating episodes were measured by the VA examiner in his July 2012 examination.  The Board notes that when the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  

Additionally, the Court noted that in the July 2012 VA examination report, the examiner described the Veteran's iritis as occurring "a couple of times a year now with episodes one to one and a half years apart."  The Board notes that the examiner's statement is internally inconsistent.  On remand, the examiner must reconcile the observation that the Veteran's had episodes occurring at least one year apart while also occurring multiple times per year.  A new VA examination is necessary to determine the nature and severity of the Veteran's service-connected eye disability.

Concerning the claim of entitlement to a TDIU prior to April 15, 2013, the Board finds that this issue is inextricably intertwined with the claims currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claims for increased ratings must be addressed before the Board can adjudicate the issue of entitlement to a TDIU prior to April 15, 2013.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected lumbar spine disability, radiculopathy of the right and left femoral and sciatic nerves, and eye disability.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the October 2015 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the October 2015 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

Using the Veteran's prior VA examination reports, as well as his lay statements as a guide, the examiner should address the following:

a. Attempt to determine the severity of the Veteran's lumbar sprain disability prior to July 18, 2012, 

b. Express the additional functional limitation of the Veteran's back disability in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, prior to July 18, 2012.  The examiner must still consider and estimate the degree of additional functional impairment with respect to flare-ups reported during the earlier part of the appeals period.

c. For any neurologic impairment in the lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis, or neuralgia is mild, moderate, moderately severe, or severe.

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected left eye iritis.  The claims folder must be made available to the examiner for review.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Specifically, the examiner should identify and describe the severity of all symptoms for the left eye, including impairment of the central visual acuity, any field loss, and/or symptoms such as pain.  The examiner should also determine whether any eye symptoms for the left eye necessitate rest or result in episodic incapacity, and if so, indicate how frequently this occurs.  

To the extent possible, the examiner should differentiate symptoms attributable to service-connected disability and symptoms attributable to nonservice-connected disability.  

The examiner is specifically instructed not to evaluate the Veteran's eye disability with consideration of the improvement caused by his medication.  Additionally, the examiner is ordered to reconcile the conflicting statements in the July 2012 examination report that the Veteran had episodes occurring at least one year apart while also occurring multiple times a year.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his agent with an appropr
6. iate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




